          Case 4:15-cr-00190-LPR Document 87 Filed 07/17/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

 UNITED STATES OF AMERICA                                                           PLAINTIFF



 v.                              Case No. 4:15-cr-00190-LPR-1



 CHARLES TYRONE JACKSON                                                           DEFENDANT


                                             ORDER

       Before the Court is Defendant Charles Tyrone Jackson’s pro se Motion for Compassionate

Release under 18 U.S.C. § 3582(c)(1)(A). (Doc. 77). It appears that Mr. Jackson may also be

bringing a Motion to modify his term of imprisonment under 18 U.S.C. § 3582(c)(2). Because

Mr. Jackson is proceeding pro se, the Court construes his Motion liberally and will consider the

merits of his Motion under both § 3582(c)(1) and (c)(2). For the following reasons, Mr. Jackson’s

Motion will be denied.


                                    18 U.S.C. § 3582(c)(1)(A)

       On April 8, 2020, Mr. Jackson filed a request for compassionate release with the warden

of his facility. (Doc. 77 at 2-3). There is no precise indication as to when the warden received

Mr. Jackson’s request for compassionate release. Because Mr. Jackson is pro se, the Court will

assume that the request was received on the day Mr. Jackson dated and filed the letter—April 8,

2020. According to the Government’s response, the warden denied Mr. Jackson’s request on May

21, 2020. (Doc. 82 at 1).

       Under 18 U.S.C. § 3582(c)(1)(A), a defendant may file a motion for compassionate release

with the sentencing court if the warden fails to act on the request within 30 days of receipt of the
             Case 4:15-cr-00190-LPR Document 87 Filed 07/17/20 Page 2 of 7



request. Assuming that the warden received Mr. Jackson’s request on April 8, 2020, the warden

here failed to act on the request within 30 days. Although the warden did eventually respond to

Mr. Jackson’s request, 30 days had already lapsed without action. Thus, while Mr. Jackson had

the option to pursue an administrative appeal, he was under no obligation to do so given the

warden’s failure. Accordingly, this Court has jurisdiction to consider Mr. Jackson’s Motion under

18 U.S.C. § 3582(c)(1)(A).

          According to 18 U.S.C. § 3582(c)(1)(A)(i), the Court may reduce a term of imprisonment

only if, “after considering the factors set forth in § 3553(a),” it finds that “extraordinary and

compelling reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Congress did not define what

constitutes an “extraordinary and compelling” reason. Instead, Congress expressly instructed the

Court to consider the Sentencing Commission’s pertinent policy statements.1 Section 1B1.13 of

the United States Sentencing Guidelines (U.S.S.G.) serves as the Sentencing Commission’s

“general policy statement” regarding the “appropriate use” of the sentence modification provisions

found in 18 U.S.C. § 3582(c). 28 U.S.C. § 994(a)(2).2

          For the most part, § 1B1.13 mirrors the requirements found in 18 U.S.C. § 3582(c)(1)(A).

But Congress specifically required the Sentencing Commission to include in its policy statement



1
    Under 18 U.S.C. § 3582(c)(1)(A)(i), the Court must ensure that any reduction in sentence comports with the
    Sentencing Commission’s applicable policy statements. The Court is also required to consider the Sentencing
    Commission’s general policy statement when considering the factors listed in 18 U.S.C. § 3553(a). Specifically, §
    3553(a) states that the Court “shall consider” any pertinent policy statement issued by the Sentencing Commission
    under 28 U.S.C. § 994(a)(2). See 18 U.S.C. § 3553(a)(5)(A).
2
    “The Commission is required by 28 U.S.C. § 994(a)(2) to develop general policy statements regarding application
    of the guidelines or other aspects of sentencing that in the view of the Commission would further the purposes of
    sentencing (18 U.S.C. § 3553(a)(2)), including, among other things, the appropriate use of the sentence modification
    provisions set forth in 18 U.S.C. § 3582(c). In doing so, the Commission is authorized by 28 U.S.C. § 994(t) to
    ‘describe what should be considered extraordinary and compelling reasons for sentence reduction, including the
    criteria to be applied and a list of specific examples.’ This policy statement implements 28 U.S.C. § 994(a)(2) and
    (t).” FEDERAL SENTENCING GUIDELINES § 1B1.13 Background (U.S. SENTENCING COMM’N 2020).



                                                            2
              Case 4:15-cr-00190-LPR Document 87 Filed 07/17/20 Page 3 of 7



“what should be considered extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t). This

statutory requirement manifests a clear congressional intent for the Sentencing Commission to

have the ultimate say on what constitutes an “extraordinary and compelling” reason under 18

U.S.C. § 3582(c)(1)(A)(i). Because the Court can only modify a term of imprisonment if it is

consistent with the Sentencing Commission’s policy statement, the Court can therefore only

modify Mr. Jackson’s term of imprisonment if it would be consistent with U.S.S.G. § 1B1.13.3

          Mr. Jackson’s Motion makes vague references to the Covid-19 “pandemic” and various

family related concerns. His Motion states that his letter to the warden identifies “all the problems”

that he believes warrants his release. (Doc. 77 at 1). The letter explains that Mr. Jackson is seeking

compassionate release because his son—who is 35-years-old—has recently become sick with stage

4 cancer and needs Mr. Jackson’s help. (Doc. 77 at 2-3). Mr. Jackson asserts that his son’s

biological mother cannot help because she lives in Oklahoma and is a cancer patient herself. He

asserts that his current wife cannot care for his son because she works at a hospital and has high

blood pressure, rendering her at an increased risk for Covid-19. Mr. Jackson also requests

compassionate release because his father, who is 80-years-old, was cared for by Mr. Jackson’s son,

who is now sick with cancer. (Doc. 77 at 2). Mr. Jackson notes that African Americans are more

at risk for Covid-19, and he asserts that he needs to get home “to make an attempt to save” his

wife’s, son’s, and father’s lives. (Id.).

          Mr. Jackson clearly takes the position that his family circumstances constitute an

extraordinary and compelling reason for release. Indeed, nothing in Mr. Jackson’s Motion or letter


3
    Once again, the Court is required to “consider” the Sentencing Commission’s policy statement in order to satisfy
    its obligation to consider “the factors set forth in § 3553(a) . . . .” 18 U.S.C. § 3582(c)(1)(A). The Court is further
    required to adhere to § 1B1.13 insofar as any sentence reduction must comport with the “applicable policy
    statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).



                                                             3
              Case 4:15-cr-00190-LPR Document 87 Filed 07/17/20 Page 4 of 7



suggests that he is suffering serious physical or mental illness or any age-related deterioration in

health. Application Note 1 to the Commentary on U.S.S.G. § 1B1.13 states that “Family

Circumstances” may constitute an extraordinary and compelling reason for release in two specific

situations.4 The first occurs upon “[t]he death or incapacitation of the caregiver of the defendant’s

minor child or minor children.”5 The second occurs upon “[t]he incapacitation of the defendant’s

spouse or registered partner when the defendant would be the only available caregiver for the

spouse or registered partner.”6 Neither of those situations are at play here.

           Mr. Jackson’s son is not a minor. Moreover, Mr. Jackson does not allege that his son’s

caregiver has died or become incapacitated. To the contrary, Mr. Jackson explains that his son is

35-years-old, single, and maintains his own address. Although unfortunate, his son’s recent

diagnosis does not constitute an extraordinary and compelling reason for release under § 1B1.13

cmt.1(C)(i). Nor does Mr. Jackson’s Motion meet the requirements of § 1B1.13 cmt.1(C)(ii). Mr.

Jackson does not allege that his current wife is incapacitated, or that he would be her only available

caregiver in the event that she was incapacitated. Finally, the age and health of Mr. Jackson’s

father does not fall within the narrow scope of family related extraordinary and compelling reasons

for release.

           To the extent Mr. Jackson’s Motion relies on the Sentencing Commission’s catch-all

provision, that argument also fails. Under U.S.S.G. § 1B1.13 cmt.1(D), compassionate release

may be appropriate if, “[a]s determined by the Director of the Bureau of Prisons, there exists in

the defendant’s case an extraordinary and compelling reason other than, or in combination with,




4
    FEDERAL SENTENCING GUIDELINES § 1B1.13 cmt.1(C) (U.S. SENTENCING COMM’N 2020).
5
    Id. at cmt.1(C)(i).
6
    Id. at cmt.1(C)(ii).



                                                   4
              Case 4:15-cr-00190-LPR Document 87 Filed 07/17/20 Page 5 of 7



the reasons described in subdivisions (A) through (C).”7 It is not clear whether “the discretion

vested in the BOP Director under [this] catch-all provision [also] belongs coextensively to federal

judges.”8 This is because “[t]he Sentencing Commission, currently lacking a quorum, has yet to

update § 1B1.13 since Congress amended § 3582(c)(1)(A).”9 Some courts take the position that

federal judges may apply the catch-all provision in the same manner as the Director of the BOP.10

Other courts disagree.11 The Court here need not resolve that issue. Under either approach, Mr.

Jackson’s Motion for Compassionate Release fails.

           Even assuming that the Court can apply the catch-all provision, Mr. Jackson’s concerns do

not warrant his release. As an initial matter, the Sentencing Commission specifically addressed

what circumstances it felt warranted release in the context of a defendant’s familial

responsibilities. The deliberate decision to limit release to circumstances involving a minor child

or children or the incapacitation of a spouse or partner makes sense. Absent these unique

situations, defendants should not be released simply because the pages of life continue to turn.

Furthermore, Mr. Jackson’s concerns regarding Covid-19 and his family’s susceptibility to the

virus are unavailing. It does not appear that any of Mr. Jackson’s family members have Covid-19.

If a defendant’s fear of contracting Covid-19 himself is not an extraordinary and compelling reason

for release, then neither is a defendant’s fear of a family member contracting the virus. See, e.g.,

United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D. Ark. June

16, 2020) (“Unfortunately, fear of contracting COVID-19 or of experiencing more intense



7
     Id. at cmt.1(D).
8
     United States v. Fraenchot Deon Banks, No. 2:11-CR-4-5, 2020 WL 3145691, at *2 (D.N.D. June 12, 2020).
9
     Id.
10
     Id. (listing cases in favor of a court’s use of discretion under § 1B1.13 cmt.1(D)).
11
     Id. (listing cases opposing a court’s use of discretion under § 1B1.13 cmt.1(D)).



                                                              5
          Case 4:15-cr-00190-LPR Document 87 Filed 07/17/20 Page 6 of 7



symptoms than the average person are not extraordinary or compelling enough reasons for

release.”).


                                       18 U.S.C. 3582(c)(2)

        Mr. Jackson’s Motion also requests the Court to reconsider his “sentence under new laws

that would allow [for] the discretion of the judge.” (Doc. 77 at 1). But Mr. Jackson does not

identify the “new laws” to which he refers. Instead, he contends that a “safety-valve” provision

should have applied at the time of sentencing. (Id.). In an attempt to fit the pieces of this argument

together, the Government suggests that Mr. Jackson’s Motion is likely alluding to the recent

amendment of 18 U.S.C. § 3553(f), which is commonly known as a “safety valve” provision.

(Doc. 82 at 4). The Government argues, however, that the amendment was part of the First Step

Act of 2018 and does “not have retroactive application.” (Id. citing First Step Act of 2018, §

402(b); see also United States v. Manzo, 793 F. App’x 620 (9th Cir. 2020)).

        The Court need not determine whether the amendment applies retroactively in this case.

Even assuming that it does, Mr. Jackson does not qualify for the safety valve provision. For the

benefit of § 3553(f) to apply, the Court must find (among other things) that “the defendant has

truthfully provided to the Government all information and evidence the defendant has concerning

the offense or offenses that were part of the same course of conduct or of a common scheme or

plan . . . .” 18 U.S.C. § 3553(f)(5). This particular requirement was in place at the time of Mr.

Jackson’s sentencing, remains in place following the First Step Act’s amendments, and was the

very reason that Judge Holmes declined to apply the safety valve provision. (Doc. 73 – sealed).

Thus, even if the amendments apply retroactively, Mr. Jackson is not entitled to release or a

sentence reduction based on 18 U.S.C. § 3553(f).




                                                  6
         Case 4:15-cr-00190-LPR Document 87 Filed 07/17/20 Page 7 of 7



                                     CONCLUSION

      For all of the foregoing reasons, Mr. Jackson’s Motion for Compassionate Release (Doc.

77) is DENIED with prejudice.

      IT IS SO ORDERED this 17th day of July.



                                                _________________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT JUDGE




                                            7
